DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 9/16/2019. Claims 1-12 has been amended. No claims have been cancelled. New claims 13-20 have been added. Therefore, claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 12-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (4,355,634) (as evidenced by Harrigan (4,077,400)).
Regarding claim 1, Kanter discloses a pad (10; external cardiac compression device) for administering cardiac massage comprising: a first layer (14; bottom layer) configured for being applied on a chest of a patient (bottom layer secured above the sternum) (col. 3, lines 64-67), and a second layer (12; main body) coupled to said first layer (coupled to the bottom layer through the main body 12, see FIG. 1) (see also col. 3, lines 20-35), the second layer being configured for receiving an action by an operator administering the cardiac massage (facilitates centering of the rescuer’s hands on the device during cardiac compression) (col. 3, lines 25-35). 
Kanter discloses that the layers 14, 16 exhibit substantial compressibility and resilience and that it allows a more normal hand position while avoiding application of pressure on the ribs, but does not specifically disclose that the first layer has a material having an average value of a transmitted force, in an impact test at ambient conditions according to EN1621-1 at an energy of 10 J, lower than 25 kN.
However, the claimed values of the impact test average levels of transmitted force are drawn to the testing of the claimed first layer using a particular testing procedure (i.e. EN1621-1). As the structure meets the claimed limitations and the examiner is unable to test the disclosed feature of the first layer, it would be expected that the first layer as disclosed by Kanter would meet the claimed testing limitations absent an objective showing to the contrary (see MPEP 2112).
In the alternative, even if Kanter’s first layer doesn’t disclose the claimed average value of transmitted force and the feature of choosing the first layer to have an average value of the transmitted force, in the impact test at ambient conditions according to EN1621-1 at the energy of 10 J, lower than 25kN is considered an obvious design choice since having a cushion like foam material with compressibility and resilience and common practice in the art to prevent injury to the patient by distributing pressure (as evidenced by Harrigan “even pressure distribution in the application of CPR and to lessen harmful effects of improperly applied CPR”; see col. 4, lines 10-15). Therefore, the average value of transmitted force are considered result-effective variables optimized by routine experimentation in order to avoid application of pressure on the ribs and to lessen harmful effects of improperly applied CPR, and it appears the pad of Kanter would perform equally well with the property of the first layer having an average value of transmitted force in an impact test at ambient conditions according to EN1621-1 at an energy of 10 J, lower than 25kN.
Regarding claims 2 and 13, as discussed above, since the first layer of the Kanter has the same structure as claimed, it appears that the device of Kanter’s first level would pass the same test as claimed. In the alternative, even if Kanter’s first layer doesn’t disclose the claimed average value of transmitted force and the feature of choosing the first layer to have an average value of the transmitted force, in the impact test at ambient conditions according to EN1621-1 at the energy of 10 J, lower than 15kN (claim 2) or 7 kN (claim 13) is considered an obvious design choice since having a cushion like foam material with compressibility and resilience and common practice in the art to prevent injury to the patient by distributing pressure (as evidenced by Harrigan “even pressure distribution in the application of CPR and to lessen harmful effects of improperly applied CPR”; see col. 4, lines 10-15). Therefore, the average value of transmitted force are considered result-effective variables optimized by routine experimentation in order to avoid application of pressure on the ribs and to lessen harmful effects of improperly applied CPR, and it appears the pad of Kanter would perform equally well with the property of the first layer having an average value of transmitted force in an impact test at ambient conditions according to EN1621-1 at an energy of 10 J, lower than 15kN or 7 kN.
Regarding claim 3, 6, 7, 9, 17, 18, Kanter discloses that the that the first layer has high compressibility and resilience with a compressive load deflection of 60 at 25% (col. 3, lines 55-63), but does not specifically disclose that the first layer has a specific hardness comprised between 30 and 98 (claim 3) or between 40 and 80 (claim 6) durometer type OO (ASTM D2240-00), rebound height according to ASTM D3574-08 - Test H lower than 15 cm (claim 3) or 10cm (claim 7) or 5 cm (claim 17), and recovery time according to ASTM D3574-08 - Test M lower than 1.5 s (claim 3) or 1s (claim 9) or less than 0.6s (claim 18). However, the claimed values of the hardness, rebound height, and recovery time are drawn to the testing of the claimed first layer using a particular testing procedure (i.e. ASTMD2240-00 and ASTM D3574-08). As the structure meets the claimed limitations and the examiner is unable to test the disclosed feature of the first layer, it would be expected that the first layer as disclosed by Kanter would meet the claimed testing limitations absent an objective showing to the contrary (see MPEP 2112).
In the alternative, even if Kanter’s first layer doesn’t disclose the claimed values of the hardness, rebound height, and recovery time is considered an obvious design choice since having a cushion like foam material with compressibility and resilience and common practice in the art to prevent injury to the patient by distributing pressure (as evidenced by Harrigan “even pressure distribution in the application of CPR and to lessen harmful effects of improperly applied CPR”; see col. 4, lines 10-15). Therefore, the claimed values of the hardness, rebound height, and recovery time are considered result-effective variables optimized by routine experimentation in order to avoid application of pressure on the ribs and to lessen harmful effects of improperly applied CPR, and it appears the pad of Kanter would perform equally well with the property of the first layer having have a hardness comprised between 30-98/40-80 durometer type OO (ASTM D2240-00), rebound height according to ASTM D3574-08 - Test H lower than 15cm/10cm/5cm, and recovery time according to ASTM D3574-08- Test M lower than 1.5s/1s/0.6s.
Regarding claim 5, Kanter discloses that the first layer has a thickness comprised between 0.4 cm and 3 cm thickness of each layer is preferably a quarter inch) (col. 3, lines 36-45).
Regarding claim 8, Kanter discloses a third layer (16; top layer) coupled to said second layer (coupled to the bottom layer through the main body 12, see FIG. 1) (see also col. 3, lines 20-35), said second layer being arranged between the first layer and said third layer (see FIG. 1), and said third layer being configured for receiving the action of the operator administering the cardiac massage (all layers are receiving action of the operator as compression is being pushed through the layers).
Regarding claim 12, 19 and 20, Kanter discloses that the that the second layer is rigid or semi-rigid material of light weight and low cost with high strength dimensionally stable foam material such as a high compressive stretch expanded polyethylene material having a strength expanded of 48 psi at 10 % strain using ASTM D3575 test B (col. 3, lines 45-60), but does not specifically disclose that the second layer a product E4H43 is higher than 0.8 Nm (claim 12) or 4 Nm (claim 19) or 8 Nm (claim 20). However, the claimed values of a product of E4H43 are drawn to a particular test according to ASTM D790 at 25C. As the structure meets the claimed limitations and the examiner is unable to test the disclosed feature of the first layer, it would be expected that the second layer as disclosed by Kanter would meet the claimed testing limitations absent an objective showing to the contrary (see MPEP 2112).
In the alternative, even if Kanter’s second layer doesn’t disclose the claimed values of a product E4H43 is considered an obvious design choice since having main body having higher stiffness (higher E4 increases the product of E4H43) is common in the art for protecting internal components (see col. 3, lines 38-40; col. 3, lines 50-55). Therefore, the claimed values of a product E4H43 are considered result-effective variables optimized by routine experimentation in order to avoid application of ensure the force is properly transmitted through the pad and also protect interior components within the housing, and it appears the main body (12) of Kanter would perform equally well with the property of a product E4H43 to be higher than 0.8Nm/4Nm/8Nm.
Regarding claim 16, Kanter discloses that the first layer has a thickness comprised being a quarter inch (col. 3, lines 36-45), but is not specifically between 0.7 and 1.5cm. Kanter teaches that a cushion is necessary for maintaining height for proper compression and thus related to thickness. Therefore, one of ordinary skill in the art at the time the invention was made would have considered the thickness to be a matter of design consideration and routing experimentation to ensure proper height for compression and would have modified the first layer to be specifically between 0.7 and 1.5 cm.


Claim(s) 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (4,355,634) as applied to claim 1 above, and in view of Wood (2013/0066242).
Regarding claim 4. 14. And 15, Kanter does not specify the first layer has a density comprised between 60 and 800 kg/m3 or 80 and 550 kg/m3 or 100 and 400 kg/m3.
However, Wood teaches chest compression device comprising a foam pad that is configured to be applied to a chest of a patient for administering cardiac massage, wherein a density of the foam pad to control the amount of deflection of the compressible bodies and to  (see second half of para. 0043 and para, 0046).
Therefore, since Woods teaches that density of a foam pad for a cardiac massage device is a result effective variable, one of ordinary skill in the art would have considered the specific density of the first layer to be a matter of design consideration and a matter of routine experimentation and would have found it obvious to modify the density of the first layer of Kanter to specifically be between 60 and 800 kg/m3  or 80 and 550 kg/m3 or 100 and 400 kg/m3 in order to allow deflection to enable the user to react to feedback signals (such as the tactile signal in Kanter col. 5, lines 15-45)  and stop downward force (see Wood, see second half of para. 0043).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (4,355,634) as applied to claim 1 above, and in view of Bogdanowicz et al. (2013/0030326).
Regarding claim 10, Kanter does not specifically disclose one or more force sensor arranged at an interface between said first layer and said second layer, said one or more force sensor being operatively connected to one or more status indicators.
However, Bogdanowicz teaches a compression pad comprising a first and second layer (32,28), a force sensor arranged at an interface between said first and second layer (27; strain gauge sensor for registering force) (para. 0028), said one or more forces being operatively connected to one or more status indicator (compression data is transmitted to any suitable monitor for processing and presentation as feedback display) (para. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a force sensor of Kanter arranged at an interface between said first layer and said second layer, said one or more force sensor being operatively connected to one or more status indicators as taught by Bogdanowicz in order to provide a CPR provider in the form of audible or visual feedback to prompt the CPR provider to properly orient the compression force and optimize the magnitude of the compression force (para. 0028).

Regarding claim 11, the modified device of Kantor discloses that the one or more status indicators comprise: an indicator of applied force (magnitude of force) (para. 0028) and indicator of frequency of administration of the massage (output indicative of frequency) (para. 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619